Citation Nr: 9936276	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  99-22 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder, to include peptic ulcer disease, irritable bowel 
syndrome, and gastroesophageal reflux disease.  

2.  Entitlement to service connection for fibromyalgia.  

3.  Entitlement to a compensable disability rating for a 
chronic sprain of the left ankle.

(The issue of entitlement to a disability rating greater than 
10 percent for residuals of a right patella fracture is 
addressed in a separate decision).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
	 


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1966 to August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.


REMAND

The veteran has perfected appeals concerning the issues 
listed above.  In the January 1998 substantive appeal 
concerning the gastrointestinal disorder and the left ankle, 
the veteran requested a hearing before a member of the Board 
at the local RO.  In his October 1998 substantive appeal 
regarding the claim for fibromyalgia, the veteran requested a 
local hearing before a hearing officer.  However, upon review 
of the claims folder as it was transferred to the Board, the 
undersigned finds no hearing transcript or withdrawal of a 
hearing request.  A veteran has a right to a hearing upon his 
request for one.  38 C.F.R. § 20.700 (1999).    

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should contact the veteran in 
writing and inform him that 1) he has 
perfected a number of issues for appeal, 
listing those issues, and 2) that he has 
made requests for both a local hearing 
before a hearing officer and for a local 
hearing before a member of the Board.  
The RO should ask the veteran to clarify 
which type of hearing he prefers and 
which issues he intends to discuss at the 
hearing.  Upon receipt of the veteran's 
response, the RO should take the 
necessary and appropriate action in 
accord with the veteran's response.    

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

